      CASE 0:19-cv-03180-NEB-ECW Document 4 Filed 12/27/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 STANLEY JONES,                                Case No. 19‐CV‐3180 (NEB/ECW)


                     Plaintiff,

 v.
                                                            ORDER
 FACEBOOK, INC.,

                     Defendant.




      IT IS ORDERED that pursuant to Title 28, United States Code, Section 636(b)(1)(A),

(B), and (C), all dispositive and non‐dispositive motions are referred to Magistrate Judge

Elizabeth Cowan Wright.

      Parties and counsel are directed to schedule motions by calling Magistrate Judge

Cowan Wright’s Chambers at 651‐848‐1890.


 Dated: December 27, 2019                     s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Judge
